PER CURIAM:
This is an appeal from the district court’s awarding of fees and costs to Grey-stone & Co., Inc., when it prevailed on its summary judgment motion in Morningstar Healthcare, LLC’s suit against Greystone on a breach of contract claim. Mornings-tar concedes the order granting fees and costs should be affirmed if its appeal from the granting of summary judgment is unsuccessful. Because we affirmed the district court’s summary judgment order in the companion case Morningstar Healthcare, LLC v. Greystone & Co., Inc., 07-14829, the order awarding fees and costs to Greystone is also AFFIRMED.